UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6824


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FURMAN BENJAMIN QUATTLEBAUM,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:02-cr-00548-CMC-17;
3:17-cv-01533-CMC)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Furman Benjamin Quattlebaum, Appellant Pro Se. Beth Drake, Acting United States
Attorney, John C. Potterfield, Jane Barrett Taylor, Assistant United States Attorneys,
Columbia, South Carolina, Carrie Fisher Sherard, Leesa Washington, Assistant United
States Attorneys, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Furman Benjamin Quattlebaum seeks to appeal the district court’s order

construing his 28 U.S.C. § 2255 (2012) motion as successive and unauthorized and

dismissing it on that basis. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85. We have independently reviewed the record and conclude that Quattlebaum has

not made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED




                                             2